I concur in the result, but do not concur in the following reflections in the prevailing opinion:
"The necessary inference to be drawn from the agreement is that the attorney with whom appellant was acquainted was one who would be employed by the respondent because of influence which such attorney or his friends had with those (members of a quasi-judicial board) who were charged with the duty of deciding whether certificates of necessity should be granted; that is, appellant agreed to secure an attorney whose personal or political influence would influence the board of public works to favorably act upon respondent's application for authorization to operate an auto freight line between Wenatchee and Seattle. That is the only reasonable inference to be drawn from the fact that the agreement provided for contingent compensation. . . . Such contracts suggest the use of secret or sinister influence on public officers."
To my mind, there is no more a necessary inference that political or personal influence would be brought to bear upon the board of public works than that superior experience, skill and ability would bring about the favorable action of that board. The only fair implication is that both the attorney employed and the members of the board exercised their duties in accordance with law and their honest judgments. Such is always the presumption.